Opinion by
Mr. Justice Mestrezat,
The exhaustive opinion filed by the learned judge of the court below sufficiently vindicates his conclusions both of fact and of law. He has correctly found the facts from the evi*507dence, and his conclusions of law are amply supported by the numerous authorities he cites. The decree, therefore, may well be affirmed on his opinion.
In concluding the opinion, the court correctly says: “Assuming in the present case that the defendant occupied the street in front of the plaintiffs’ premises without legal authority and that by reason thereof the plaintiffs have suffered all of the damages alleged in their pleadings or shown by their testimony, we are of the opinion that the damages are of such character that they may be fully compensated in an action at law, and that the delay of the plaintiffs in bringing this action convicts them of such laches as to defeat their right to apply for relief in equity.” The facts of the case clearly warranted the chancellor in holding that the laches of the plaintiffs barred a recovery in equity, and remanded them to an action at law for any injury they may have sustained by the conduct of the defendants. The fire brick company erected its plant and began operation in 1887, and the plant has been in continuous operation ever since. The railroad siding was constructed in 1890 and has been used continuously since by the Pennsylvania Railroad Company for hauling coal to, and the manufactured product from, the fire brick plant, and since 1900, has also been used in transporting fire clay to the plant. The capacity of the brick plant is about 40,000 bricks per day, and 200 men are employed to operate it. In 1900 the fire brick company constructed an additional track on its own land at the eastern end of the railroad, which was elevated eighteen or twenty feet above the surface of the ground so that the fire clay used in the plant might be carried by the cars into the works. In 1903 the company expended $60,000 in enlarging the plant, and remodeled it so as to make the operation of the machinery noiseless and free from vibration. The plaintiffs knew that the plant was being remodeled with an increased capacity but made no objection and did not attempt to restrain the operation of the railroad in front of their premises. So far as the evidence discloses, the plaintiffs did not object to the defendant laying its railroad in front of their premises or to the construction of the additional track until it filed this *508bill in November, 1905. It is true, that when the city council and the other property owners on Water street granted permission to the fire brick company to build its railroad on the street, the plaintiffs refused to give their consent, but they did not object or make any attempt whatever, prior to filing this bill, to restrain the construction of the road. They saw the road built in front of their premises in. 1890; they saw it operated for fifteen years; they saw the additional track constructed in 1900; they saw the fire brick company's plant remodeled at great expense and knew it could only be operated by use of the railroad; and these several acts were all done with the knowledge of the plaintiffs and, so far as the record discloses, without a single word of objection by them. In addition to these facts, the plaintiffs in 1900 remodeled and enlarged their dwelling house and finished it in modern style without making any objection to the construction or operation of the fire brick company's railroad.
As pointed out in the opinion of the learned trial judge, the plaintiffs are clearly guilty of laches under all the authorities. The facts of the case clearly warranted the judge in dismissing the bill on this ground. The counsel for the plaintiffs concede that “the plaintiffs here knew their rights and stood upon them from the first.'' There was no deception or fraud practiced by the defendant, and the plaintiffs were cognizant of every move made by the fire brick company in the construction of the railroad in front of their premises. They knew all the facts and, knowing their rights as they admit, it was their duty to act promptly. There is no sufficient excuse given in the bill for the failure of the plaintiffs to assert their rights at an earlier date than 1905 when they filed this bill. Neither was there anything shown upon the trial of the cause that justified the plaintiffs in delaying their objection to the construction of the railroad until they instituted these proceedings. So far as the record discloses, there is no justification whatever for the conduct of the plaintiffs in permitting, without objection, the construction of the road, its subsequent operation for so many years, and the large expenditure of money on a plant which could only be available by use of the railroad. A party guilty *509of such conduct cannot secure relief in a court of equity. Vigilantibus, non dormientibus, servit lex. The plaintiffs have slept upon their rights which concededly they knew, and a chancellor will not aid them to the great prejudice of another party whose equities are at least equal to those of the plaintiffs. As said in Powers’s Appeal, 125 Pa. 175,186, the maxim of the common law, that wherever there is a right there is a remedy for its infraction has never been adopted by courts of equity. Hence, he who sleeps upon his rights may awake to find that his remedy for their enforcement in a court of equity has vanished.
The assignments of error are overruled, and the decree is affirmed.